JUDGMENT OF CENSURE
This matter having come on for review before the Disciplinary Commission of the Supreme Court of Arizona, it having duly rendered its decision and no timely appeal therefrom having been filed,
IT IS ORDERED, ADJUDGED AND DECREED that:
1. LEONARD G. BROWN, a member of the State Bar of Arizona, is hereby censured and condemned for conduct unworthy of and in violation of his duties and obligations as a lawyer, as disclosed in the captioned proceedings.
2. Respondent shall pay to the State Bar of Arizona costs and expenses incurred in this matter, in the sum of $757.20, with interest at the legal rate, within thirty days from the date hereof as provided by law.